UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

IN THE MATTER OF A SEARCH OF:
                                  PROPOSED ORDER
(1) ONE GRAY APPLE MACBOOK
PRO LAPTOP, SERIAL NUMBER
                                  18-M-398
CPWJLK7KDTY3; (2) ONE GRAY
APPLE MACBOOK AIR LAPTOP,
SERIAL NUMBER C02N900XG6D5; (3)
ONE GRAY APPLE IPAD, SERIAL
NUMBER DLXH7Z6MDJ8T; (4) ONE
BLACK APPLE IPHONE X; (5) ONE
APPLE IPHONE 6, MODEL NUMBER
A1549, IMEI NUMBER
354411063842612; (6) ONE APPLE
MAC MINI, MODEL A1283, SERIAL
NUMBER YM0081P39G5; (7) ONE
GRAY APPLE IMAC, MODEL
NUMBER A1225, SERIAL NUMBER
QP9300WQ0TM; (8) ONE BLACK AND
GRAY ULTRA EXTERNAL HARD
DRIVE; (9) ONE BLACK WESTERN
DIGITAL (WD) EXTERNAL HARD
DRIVE, SERIAL NUMBER
WCAWZ0891570; (10) ONE BLACK
WESTERN DIGITAL EXTERNAL
HARD DRIVE, SERIAL NUMBER
WCAVY2086429; (11) ONE BLACK
WESTERN DIGITAL EXTERNAL
HARD DRIVE, SERIAL NUMBER
W0A8J1962444; (12) ONE SABRENT
EXTERNAL HARD DRIVE, SERIAL
NUMBER 60375028908214; (13) ONE
SEAGATE EXTERNAL HARD DRIVE,
SERIAL NUMBER NA8JECKX; (14)
ONE BLACK SEAGATE 160 GB
EXTERNAL HARD DRIVE, SERIAL
NUMBER 5JS3S1E0; AND (15) ONE
BLACK SEAGATE 250 GB EXTERNAL
HARD DRIVE, SERIAL NUMBER
5NF0T2HT.
--------------------------X
               Upon the application of RICHARD P. DONOGHUE, United States Attorney for

the Eastern District of New York, by Assistant United States Attorney Megan E. Farrell, for an

order partially unsealing the search warrant and underlying affidavit in the above-captioned

matter.

               WHEREFORE, it is ordered that the search warrant and underlying affidavit in

the above-captioned matter be partially unsealed.


Dated:    Brooklyn, New York
          _________________,
          November 12        2019




                                             HONORABLE JAMES ORENSTEIN
                                             UNITED STATES MAGISTRATE JUDGE
                                             EASTERN DISTRICT OF NEW YORK
